ERVIN, Acting Chief Judge,
specially concurring.
I agree that the appellants’ second amended complaint was properly dismissed. The sale agreement between FNA and First National provided that FNA could purchase the Florida National stock or designate a purchaser. One day before the deadline, FNA designated Florida National as the purchaser at a price within the terms of the sale agreement. Nothing in the agreement stated that FNA was to be responsible for obtaining approval of purchase offers under Title 12, U.S.C. § 1842, and Combanks is surely chargeable with knowledge of federal statutes regulating banks and holding companies.
I do not agree with the majority, however, that Section 1842(b) provides a mandatory 30-day period before the Board may approve of a purchase. The section merely says that the Comptroller has 30 days “within which” to submit recommendations to the Board. I see no statutory proscription on the comptroller’s ability to make recommendations within less than 30 days. Approval of Florida National’s acquisition was had within 27 days.